Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I) in the reply filed on 9/9/2021 is acknowledged.
Claims 7, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.
Status of Claims
Claims 1-20 are pending.  Claims 7, 8 is withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-6, 9-20 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019 has been considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, a device claim cites dependency from claim 8 which is a method claim.  This will be interpreted as claim 9, i.e. claim 14 is the “device of claim 9 wherein …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 5, 9, 12, 13, 15, 17, 18, 19, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites “a miniature OCT capsule imaging probe”.  The term “miniature” in this context is deemed indefinite since there does not appear to be an industry or commonly accepted standard that details what “miniature” is, i.e. a threshold of size, dimensions, etc.  The specification also does not appear to provide any further guidance defining what “miniature” entails.  This term will be interpreted herein as at least capable of being “handheld” or capable of being inserted into a subject for imaging internal luminal organs such as the gastrointestinal tract or airways as described in the specification at [0005].
Claim 1 recites the limitation "the OCT capsule probe" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim element is “the OCT capsule imaging probe” as recited on line 3.  
Claim 3 also recites “the OCT capsule probe”.
The terms:
"high" in claim 4, 12, and 18
“broad” in claims 4, 12, and 18
“ultrahigh” in claim 9, 15
are relative terms which renders the claim indefinite.  The terms "diffraction", “spectral range”, and “resolution” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  These terms will be interpreted herein as “at least some”, i.e. at least some diffraction.
Claim 5 recites the limitation "one broad spectral range".  It is unclear if this refers to the previously recited “a broad spectral range” in claim 4 since “one” herein allows for a different range.  
Claims 13 and 19 also contain the same issue.  
Claim 9 and 15 recite the limitation "high-resolution images" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim element is “ultrahigh-resolution images” as recited in line 3.
Claim 15 recites the limitation “the OCT capsule imaging probe” at line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim element is “OCT capsule probe” as recited in line 3.  
Claim 17 also contains the same issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. US2013/0310643 and further in view of Izatt et al. US2011/0222020.
For claim 1, 
Gora discloses 
a “device for obtaining optical coherence tomography (OCT) images from a subject (fig 1, 2; [0057-0060]) comprising: 
a miniature OCT capsule imaging probe (capsule structure in fig 2, capable of being handheld and also insertable into a subject to image luminal organs [0014-0015]) configured to obtain high-resolution images of the subject; and 
diffraction optics 
Gora does not disclose “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe”.  Izatt teaches chromatic aberration in an OCT scanning system can be corrected with the use of a diffractive-refractive hybrid lens (DRHL; [0083])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe” because it helps to correct chromatic aberration in an OCT scanning system ([0083]).
For claim 2, modified Gora discloses the “device of claim 1 wherein the diffraction optics comprise a diffractive lens (Izatt: DRHL; fig 9B; [0083])”.
For claim 3, modified Gora discloses the “device of claim 2 wherein the diffractive lens is positioned at a distal end of a compound lens within the OCT capsule probe (Izatt: fig 10 shows the DRHL distal to the optical relay 408 as the compound lens and just proximal to the scanning subject)”.
For claim 4, modified Gora discloses the “device of claim 2 wherein the diffractive lens comprises a high diffraction efficiency over a broad spectral range (Izatt: [0082] describes light source with a center wavelength of 828nm and a 68nm bandwidth and [0083] as correcting some measure of chromatic aberration)”.
For claim 5, Gora does not disclose the “device of claim 4 wherein one (the) broad spectral range is 750 nm to 950 nm”.  Gora in an alternative embodiment discloses capturing imaging information using light in a range of 600-2000nm [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the details of the alternative embodiment into the embodiment relied upon in claim 1 in order to configure the “device of claim 4 wherein one example broad spectral range is approximately 750 nm to approximately 950 nm” because it combines prior art 
For claim 6, modified Gora discloses the “device of claim 1 wherein the wavelength dependent aberration comprises a chromatic aberration (Izatt: [0083] describes the correction of chromatic aberration)”.
For claim 9, 
Gora discloses 
a “device for obtaining optical coherence tomography (OCT) images from a subject (fig 1, 2; [0057-0060]) comprising: 
a miniature OCT imaging probe (capsule structure in fig 2, capable of being handheld and also insertable into a subject to image luminal organs [0014-0015]) configured to obtain [[ultrahigh-resolution]] images of the subject; 
a micromotor beam scanner (fig 2; [0065] describes a driveshaft 200 as a requisite component of a motor which rotates the optical scanner components within the capsule); and 
diffraction optics ([0067] describes optics arrangements as including a diffractive optical element and/or a diffraction grating).
Gora does not disclose “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe”.  Izatt teaches chromatic aberration in an OCT scanning system can be corrected with the use of a diffractive-refractive hybrid lens (DRHL; [0083])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe” because it helps to correct chromatic aberration in an OCT scanning system ([0083]).
Gora does not explicitly disclose: 
a miniature OCT imaging probe configured to obtain ultrahigh-resolution images of the subject; and
diffraction optics configured to mitigate wavelength dependent aberration in the ultrahigh-resolution images obtained by the OCT capsule imaging probe.  
Applicant’s specification at [0005] describes ultrahigh-resolution images as being obtained by light sources at 800nm.  Therefore any OCT imaging utilizing a light source near 800nm will be interpreted as “ultrahigh-resolution”.  Izatt teaches a light source 502 with a center wavelength of 840 nm and a bandwidth of 49 nm, additionally to include “any suitable light source” for OCT imaging ([0086]).  Additionally, Izatt establishes the state of the OCT prior art as imaging ultra-high resolution with spatial resolution of 1-10micrometers ([0009-0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure the miniature OCT imaging probe and diffraction optics, e.g. as claimed, because it allows for imaging in the 1-10micrometer scale (Izatt: [0086] describes methods of scanning via conventional galvonometric scanning, while [0009-0010] describes conventional state of the art scanning occurs with spatial resolution of 1-10micrometers).
For claim 10, Gora discloses the “device of claim 9 wherein the diffraction optics comprise a diffractive lens (Izatt: DRHL; fig 9B; [0083])”.
For claim 11, Gora discloses the “device of claim 10 wherein the diffractive lens is positioned at a distal end of a compound lens within the OCT capsule imaging probe (Izatt: 
For claim 12, Gora discloses the “device of claim 10 wherein the diffractive lens comprises a high diffraction efficiency over a broad spectral range ([0067] describes the diffraction as “to spectrally disperse different wavelength along different spatial locations”, meeting the limitation as interpreted and described in the 112 section above)”.
For claim 13, Gora does not discloses the “device of claim 12 wherein one (the) broad spectral range is 750 nm to 950 nm”.  Gora in an alternative embodiment discloses capturing imaging information using light in a range of 600-2000nm [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the details of the alternative embodiment into the embodiment relied upon in claim 1 in order to configure the “device of claim 4 wherein one example broad spectral range is approximately 750 nm to approximately 950 nm” because it combines prior art elements according to known methods to yield predictable results, i.e. an exemplary rationale of a prima facie case of obviousness as described in MPEP 2143 I.
For claim 14, Gora discloses the “device of claim 9 wherein the wavelength dependent aberration comprises a chromatic aberration (Izatt: [0083] describes the correction of chromatic aberration)”.
For claim 15, 
Gora discloses 
a “device for obtaining optical coherence tomography (OCT) images from a subject (fig 1, 2; [0057-0060]) comprising: 
a miniature OCT capsule probe (capsule structure in fig 2, capable of being handheld and also insertable into a subject to image luminal organs [0014-0015]) configured to obtain [[ultrahigh-resolution]] images of the subject; 
“a fiber-optic rotary joint” ([0058] describes optical junction 130 as stationary or rotary).
diffraction optics ([0067] describes optics arrangements as including a diffractive optical element and/or a diffraction grating).
Gora does not disclose “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe”.  Izatt teaches chromatic aberration in an OCT scanning system can be corrected with the use of a diffractive-refractive hybrid lens (DRHL; [0083])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe” because it helps to correct chromatic aberration in an OCT scanning system ([0083]).
Gora does not explicitly disclose: 
a miniature OCT imaging probe configured to obtain ultrahigh-resolution images of the subject; and
diffraction optics configured to mitigate wavelength dependent aberration in the ultrahigh-resolution images obtained by the OCT capsule imaging probe.  
Applicant’s specification at [0005] describes ultrahigh-resolution images as being obtained by light sources at 800nm.  Therefore any OCT imaging utilizing a light source near 800nm will be interpreted as “ultrahigh-resolution”.  Izatt teaches a light source 502 with a center wavelength of 840 nm and a bandwidth of 49 nm, additionally to include “any suitable light source” for OCT imaging ([0086]).  Additionally, Izatt establishes the state of the OCT prior art as imaging ultra-high resolution with spatial resolution of 1-
For claim 16, Gora discloses the “device of claim 15 wherein the diffraction optics comprise a diffractive lens (Izatt: DRHL; fig 9B; [0083])”.
For claim 17, Gora discloses the “device of claim 16 wherein the diffractive lens is positioned at a distal end of a compound lens within the OCT capsule imaging probe (Izatt: fig 10 shows the DRHL distal to the optical relay 408 as the compound lens and just proximal to the scanning subject)”.
For claim 18, Gora discloses the “device of claim 16 wherein the diffractive lens comprises a high diffraction efficiency over a broad spectral range ([0067] describes the diffraction as “to spectrally disperse different wavelength along different spatial locations”, meeting the limitation as interpreted and described in the 112 section above)”.
For claim 19, Gora does not disclose the “device of claim 18 wherein one (the) broad spectral range is 750 to 950 nm”. Gora in an alternative embodiment discloses capturing imaging information using light in a range of 600-2000nm [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the details of the alternative embodiment into the embodiment relied upon in claim 1 in order to configure the “device of claim 4 wherein one example broad spectral range is approximately 750 nm to approximately 950 nm” because it combines prior art elements according to known methods to yield predictable results, i.e. an exemplary rationale of a prima facie case of obviousness as described in MPEP 2143 I.
For claim 20, Gora discloses the “device of claim 15 wherein the wavelength dependent aberration comprises a chromatic aberration (Izatt: [0083] describes the correction of chromatic aberration)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795